            Case 2:20-cv-01274-APG-NJK Document 10 Filed 09/03/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11    DAVID LEVOYD REED,
                                                               Case No.: 2:20-cv-01274-APG-NJK
12            Plaintiff(s),
                                                                             ORDER
13    v.
                                                                          [Docket No. 6]
14    CLARK COUNTY DISTRICT ATTORNEY,
      et al.,
15
              Defendant(s).
16
            Pending before the Court is Plaintiff’s amended application to proceed in this action in
17
     forma pauperis. Docket No. 11. Subject to the conditions outlined below, the Court GRANTS
18
     the amended application to proceed in forma pauperis.
19
            Plaintiff must pay an initial partial filing fee of the greater of twenty percent of the average
20
     monthly deposits or twenty percent of the average monthly balance of his account for the six
21
     months immediately preceding the commencement of this action. See 28 U.S.C. § 1915(b)(1).
22
     Plaintiff’s average monthly balance is $4.12, and his average monthly deposit is $16.67.
23
     Therefore, the Court finds that Plaintiff must pay an initial partial filing fee of $3.34.
24
            Accordingly, IT IS ORDERED:
25
            1.       Plaintiff’s Application to Proceed in Forma Pauperis (Docket No. 1) without
26
     having to prepay the full filing fee is GRANTED. However, Plaintiff shall be required to pay an
27
     initial installment fee in the amount of $3.34 toward the full filing fee of $350. Plaintiff shall have
28

                                                        1
           Case 2:20-cv-01274-APG-NJK Document 10 Filed 09/03/20 Page 2 of 2




 1 the designated fee sent to the Clerk’s Office, no later than October 5, 2020. Failure to do so may
 2 result in dismissal of this action. Furthermore, even if this action is dismissed, the full filing fee
 3 must still be paid pursuant to 28 U.S.C. § 1915(b)(2). 1
 4         2.        Plaintiff is permitted to maintain this action to conclusion without the necessity of
 5 prepayment of any additional fees or costs or the giving of security therefor. This Order granting
 6 in forma pauperis status shall not extend to the issuance and/or service of subpoenas at government
 7 expense.
 8         3.        The Clerk’s Office shall provide Plaintiff with two copies of this Order. Plaintiff
 9 is ordered to make the necessary arrangements to have one copy of this Order attached to the check
10 in the amount of the designated fee.
11         4.        The Clerk’s Office shall send a copy of this Order to the attention of the inmate
12 accounts department at High Desert State Prison, P.O. Box 650, Indian Springs, Nevada 89070.
13 Pursuant to 28 U.S.C. § 1915(b)(2), High Desert State Prison shall forward to the Clerk of the
14 United States District Court, District of Nevada, twenty percent of the preceding month’s deposits
15 to Plaintiff’s inmate trust account (in the months that the account exceeds $10.00) until the full
16 $350 filing fee has been paid for this action.
17         5.        The Clerk’s Office shall provide a copy of this Order to the Finance Division of the
18 Clerk’s Office.
19         IT IS SO ORDERED.
20         Dated: September 3, 2020
21                                                                 ______________________________
                                                                   Nancy J. Koppe
22                                                                 United States Magistrate Judge
23
24
25
26
27         1
             After it has received the partial filing fee as ordered herein, the Court will screen
   Plaintiff’s complaint as required by 28 U.S.C. § 1915. Nothing in this order should be construed
28 as suggesting that the Court will allow any of Plaintiff’s claims to proceed past the screening phase.

                                                       2
